 
 
I 
111th CONGRESS
2d Session
H. R. 4978 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Ms. Moore of Wisconsin (for herself and Mr. Stark) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To require States to take certain steps to address domestic and sexual violence among individuals receiving assistance under the program of block grants to States for temporary assistance for needy families. 
 
 
1.Requirement that States adopt standards and procedures to address domestic and sexual violence among TANF recipients 
(a)In generalSection 402(a)(7) of the Social Security Act (42 U.S.C. 602(a)(7)) is amended— 
(1)by striking the paragraph heading and inserting Certification of standards and procedures regarding domestic and sexual violence;  
(2)by striking subparagraph (A) and inserting the following: 
 
(A)In generalA certification by the chief executive officer of the State that the State has established and is enforcing standards and procedures to ensure the right and entitlement of victims of domestic or sexual violence (notwithstanding section 401(b)) seeking or receiving assistance under the State program funded under this part— 
(i)to be screened and identified while maintaining the confidentiality of the victims; 
(ii)to be referred to counseling and supportive services; 
(iii)to be granted a waiver, pursuant to a determination of good cause, of program requirements such as time limits (for so long as necessary), residency requirements, child support cooperation requirements, and family cap provisions, in cases where compliance with the requirements would make it more difficult for the victims to escape domestic or sexual violence or unfairly penalize the victims or individuals who are at risk of further domestic or sexual violence; 
(iv)to apply to participate in the program on the same day that they contact a program office in person during office hours; 
(v)to have an application that contains their name, address, and signature considered to be filed on the date it is submitted; 
(vi)to receive at the time of application a clear, written statement explaining what acts they must perform to cooperate in obtaining verification and otherwise completing the application process; and 
(vii)if they have completed the application process, to have their eligibility determined promptly, and to be provided assistance retroactive to the application date if determined eligible within 30 days after the application date.; and  
(3)in subparagraph (B)— 
(A)in the subparagraph heading, by inserting or sexual after Domestic; and 
(B)in the text, by inserting or sexual after domestic. 
(b)Report to the Congress on best practices of StatesSection 413 of such Act (42 U.S.C. 613) is amended by adding at the end the following: 
 
(k)Report to Congress on best practices of States in addressing domestic and sexual violence suffered by TANF recipientsEvery 4 years, the Secretary shall prepare and submit to the Congress a report which examines the practices of States in implementing section 402(a)(7), and identifies the best practices used to do so.. 
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2012.  
 
